Exhibit 10.9

Execution Version

SECOND AMENDMENT TO INTERCREDITOR AGREEMENT

This SECOND AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”) is dated as
of March 31, 2014, among THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as
Collateral Agent (in such capacity, with its successors and assigns, the “First
Priority Representative”) for the First Priority Secured Parties, WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Collateral Agent (in such capacity, with its
successors and assigns, the “Second Priority Representative”) for the Second
Priority Secured Parties, ST. LOUIS POST-DISPATCH LLC (“STL Post-Dispatch”),
PULITZER INC. (“Pulitzer,” and together with STL Post-Dispatch, the “Obligors”),
and each of the other Loan Parties. Unless otherwise indicated, capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings provided such terms in the Intercreditor Agreement referred to below.

W I T N E S S E T H :

WHEREAS, the First Priority Representative, the Second Priority Representative,
the Obligors, and the Loan Parties are parties to an Intercreditor Agreement,
dated as of January 30, 2012 (as amended by the First Amendment to Intercreditor
Agreement, dated as of May 1, 2013, and as further amended, restated, modified
and/or supplemented to, but not including, the date hereof, the “Intercreditor
Agreement”);

WHEREAS, Lee Enterprises, Incorporated (“Lee”), the indirect parent of each of
the Obligors, intends on the date hereof to refinance in full and replace the
Second Lien Loan Agreement, dated as of January 30, 2012, among Lee, the Second
Priority Representative and certain lenders from time to time party thereto,
with the proceeds of Permitted Refinancing Debt (as defined in the New Pulitzer
Note Agreement) pursuant to a Second Lien Loan Agreement, dated as of March 31,
2014, by and among Lee, the lenders from time to time party thereto and the
Second Priority Representative, as administrative agent and as collateral agent
(as amended, restated, modified and/or supplemented from time to time, the “New
Second Lien Loan Agreement”);

WHEREAS, the parties hereto have agreed, subject to the terms and conditions of
this Amendment, and for the good and valuable consideration provided herein, to
amend the Intercreditor Agreement to, among other things, establish and confirm
that the indebtedness issued under the New Second Lien Loan Agreement
constitutes Second Priority Obligations under the Intercreditor Agreement;

NOW, THEREFORE, it is agreed:

SECTION 1. Amendments to the Intercreditor Agreement.

(a) The third “WHEREAS” clause of the recitals of the Intercreditor Agreement is
hereby amended to replace the defined term “Second Priority Term Loan Agreement”
with the defined term “Existing Second Priority Term Loan Agreement”.

(b) The recitals of the Intercreditor Agreement are hereby further amended to
insert the following new “WHEREAS” clause as the fifth “WHEREAS” clause thereof:



--------------------------------------------------------------------------------

“WHEREAS, on March 31, 2014 Lee refinanced in full and replaced the Existing
Second Priority Term Loan Agreement with the proceeds of Permitted Refinancing
Debt (as defined in the New Pulitzer Note Agreement (as defined below)) pursuant
to the Second Priority Term Loan Agreement (as defined below);”

(c) The recitals of the Intercreditor Agreement are hereby further amended by
deleting the text “Second Priority Term Loan Agreement” from the fourth
“WHEREAS” clause thereof and inserting the text “Existing Second Priority Term
Loan Agreement” in the place thereof.

(d) The recitals of the Intercreditor Agreement are hereby further amended by
deleting the text “pursuant to that certain Subsidiaries Guaranty, dated as of
the date hereof” from the sixth “WHEREAS” clause thereof and inserting the text
“pursuant to that certain Guarantee and Collateral Agreement, dated as of
March 31, 2014” in the place thereof.

(e) Section 1.1 of the Intercreditor Agreement is hereby amended by adding the
following defined terms in Section 1.1 in appropriate alphabetical order:

“Existing Second Priority Term Loan Agreement” has the meaning set forth in the
recitals to this Agreement.

“Second Priority Term Loan Agreement” means the Second Lien Loan Agreement,
dated as of March 31, 2014, by and among Lee, the Second Priority Representative
and certain lenders from time to time party thereto, as amended, supplemented,
amended and restated or otherwise modified from time to time.”

SECTION 2. Miscellaneous Provisions

(a) Each party hereto acknowledges and agrees that the Intercreditor Agreement
(as modified hereby) and all agreements and obligations thereunder, are valid
and enforceable against such Person in every respect and all of the terms and
conditions thereof are legally binding upon such Person, and the Second Priority
Secured Parties and the Loan Parties reaffirm the priorities set forth in
Section 2 of the Intercreditor Agreement.

(b) Each party hereto acknowledges and agrees that the Second Priority
Representative hereunder is the “Second Priority Representative” for purposes of
the Intercreditor Agreement as of the date hereof.

(c) Each party hereto acknowledges and agrees that the First Priority
Obligations Payment Date has not occurred as of the date hereof.

(d) The Second Priority Secured Parties and the Loan Parties acknowledge and
agree that the aggregate principal amount of the Notes outstanding on the date
hereof (after giving effect to the transactions contemplated to occur on the
date hereof) under the First Priority Agreement does not exceed the Maximum
First Priority Amount (as amended herein).



--------------------------------------------------------------------------------

(e) The Second Priority Secured Parties and the Loan Parties acknowledge and
agree that a memorandum of Intercreditor Agreement or any other document setting
forth the effect of the Intercreditor Agreement may be recorded to evidence the
priorities set forth in the Intercreditor Agreement by any party hereto in any
jurisdiction, including in connection with the execution, delivery, and
recordation of deeds of trust, mortgages, deeds, and similar instruments for
real property comprising Common Collateral.

(f) This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Intercreditor
Agreement.

(g) This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered (including by facsimile or other electronic
transmission) shall be an original, but all of which shall together constitute
one and the same instrument.

(h) THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS
OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY THE LAWS OF SUCH
JURISDICTION. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

(i) From and after the date hereof, all references to the Intercreditor
Agreement shall be deemed to be references to the Intercreditor Agreement as
modified hereby.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as First Priority
Representative for and on behalf of the First Priority Secured Parties

By:   /s/ Teresa Petta   Name: Teresa Petta   Title: Vice President

Signature Page to Second Amendment to Intercreditor Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Priority Representative for
and on behalf of the Second Priority Secured Parties

By:   /s/ Joshua G. James   Name: Joshua G. James   Title: Assistant Vice
President

Signature Page to Second Amendment to Intercreditor Agreement



--------------------------------------------------------------------------------

PULITZER INC. FLAGSTAFF PUBLISHING CO. HANFORD SENTINEL INC. NAPA VALLEY
PUBLISHING CO. PANTAGRAPH PUBLISHING CO. PULITZER MISSOURI NEWSPAPERS, INC.
PULITZER NEWSPAPERS, INC. PULITZER TECHNOLOGIES, INC. SANTA MARIA TIMES, INC.
SOUTHWESTERN OREGON PUBLISHING CO.

STAR PUBLISHING COMPANY

YNEZ CORPORATION

By:  

/s/ C. D. Waterman III

Name:   C. D. Waterman III Title:   Secretary

FAIRGROVE LLC

By:   ST. LOUIS POST-DISPATCH LLC,   Managing Member By:   PULITZER Inc.,
Managing Member   By:  

/s/ C. D. Waterman III

  Name:   C. D. Waterman III   Title:   Secretary AMPLIFIED DIGITAL, LLC STL
DISTRIBUTION SERVICES LLC ST. LOUIS POST-DISPATCH LLC SUBURBAN JOURNALS OF
GREATER ST.     LOUIS LLC PULITZER NETWORK SYSTEMS LLC By:   PULITZER INC.,
Managing Member   By:  

/s/ C. D. Waterman III

  Name:   C. D. Waterman III   Title:   Secretary

Signature Page to Second Amendment to Intercreditor Agreement